                     Case 1:15-cr-00055-JL Document 19 Filed 10/14/20 Page 1 of 2
D/NH PROB 12B
(Rev 8/18)

                              UNITED STATES DISTRICT COURT
                                                            for
                                           The District of New Hampshire

   Request for Modifying the Conditions or Term of Supervision with Consent of the Offender


Name of Offender: Ira Grayson                                                    Case Number: 15-CR-055-01-JL
Name of Sentencing Judicial Officer:       Honorable Joseph N. Laplante
Date of Original Sentence:    September 10, 2015

Original Offense: Possession of a Firearm by a Convicted Felon, in violation of 18 § U.S.C. 922(g)(1)
Original Sentence:    42 months of imprisonment; 3 years of supervised release
Revocation:           N/A
Type of Supervision: Supervised release                 Date Supervision Commenced:        September 30, 2019


                                             PETITIONING THE COURT

☐ To extend the term of supervision for ___ years, for a total term of ___ years.

☒ To modify the conditions of supervision as follows:

The defendant shall be placed on an alcohol monitoring program for a period of 60 days and shall abide by all
technology requirements, rules and regulations of that program (location, modality, duration, intensity, etc.) The
defendant shall pay for the cost of the alcohol monitoring program to the extent that he is able, as determined by
the probation officer.

The defendant shall not possess alcohol.

                                                         CAUSE


On September 26, 2020, members of Manchester (NH) Police Department (MPD) observed three males, each driving an
ATV, swerving around vehicles, doing ‘wheelies,” and revving their engines on a public street. Authorities attempted to
conduct a motor vehicle stop on the group, but they failed to stop and led officers on a pursuit. The defendant was
subsequently located by a member of MPD hiding in the woods after his ATV was found nearby. While speaking with the
defendant, the officer detected the odor of alcohol coming from his breath and observed that his eyes appeared bloodshot
and glassy. The defendant admitted to authorities that he had consumed a couple of beers earlier that evening. The defendant
was arrested and charged with Riot, Driving Under the Influence, and Disobeying a Police Officer. He was subsequently
released on $2,500 personal recognizance bail with a court date to be determined later.

On September 28, 2020, the probation officer spoke to defendant, and he admitted that had consumed a couple of beers that
evening. The defendant also took full responsibility for his poor judgment that evening.

As a result of this incident, the defendant has been referred for a substance abuse evaluation at Reentry Resources
Counseling, located in Manchester, NH. Due to the nature of this alleged incident involving alcohol, the probation officer
recommends and requests the Court to modify the supervision conditions to include abstaining from the use of alcoholic
beverages and alcohol monitoring for a period of 60 days. The defendant consents to this condition as evidenced by the
attached Waiver of Hearing to Modify Conditions of Probation/Supervised Release or Extend Term of Supervision. Should
                    Case 1:15-cr-00055-JL Document 19 Filed 10/14/20 Page 2 of 2
Ira Grayson                                              Page 2 of 2                                                   10/14/20

the defendant be convicted of the state offenses or should he demonstrate further noncompliance or a potential risk to the
community, the probation officer will notify the Court with a recommended course of action. Furthermore, it should be
noted that all drug tests to this date have returned negative, and the defendant has remained steadily employed throughout
his term of supervised release. Lastly, the defendant does not have a valid driver license, and the defendant reports that he
has no access to a vehicle.

                                                                                Respectfully submitted by,

                                                                               /s/Scott D. Christensen
                                                                               Scott D. Christensen
                                                                                U.S. Probation Officer
                                                                                603-225-1495
                                                                         Date: 10/14/2020

 Reviewed & Approved by:

 /s/Kevin L. Lavigne.
 Kevin L. Lavigne
 Deputy Chief U.S. Probation Officer
 603-225-1484


 THE COURT ORDERS:

☐ No action

☐ The Extension of Supervision as Noted Above

☐ The Modification of Conditions as Noted Above

☐ Other:




                                                                                _________________________________
                                                                                       Signature of Judicial Officer

                                                                                _________________________________
                                                                                                   Date
